Title: To Thomas Jefferson from Prevost Deleurieux, 13 April 1781
From: Deleurieux, Prevost
To: Jefferson, Thomas



Messieurs
au port-au-prince le 13. avril 1781.

Le Sr. Mary, négociant de cette ville, qui Expédie pour votre province de virginie son brigantin le Darth, capitaine Davis, avec des Denrées de cette colonie, se propose de charger en retour chez vous des farines et salaisons, nous vous prions instamment de luy accorder cette grace; ce Sera un Service essenciel que vous nous rendrés ayant fait cet armement à nôtre demande pour rapporter des Secours en Subsistance dont nous Sommes dans un pressant besoin, la Colonie se trouvant entierement dépourvüe. Ce batiment est à l’adresse de M.M. David, Ross et compagnie que nous vous prions d’Engager à nous Expédier quelques cargaisons de ces mêmes Comestibles. Nous vous en aurons une obligation infinie.
Nous sommes avec Respect, Messieurs, Vos très humbles et très obeissants Serviteurs,

Prevost Deleurieux

